       1:19-cv-01299-JES-JEH # 1       Page 1 of 3                                       E-FILED
                                                        Monday, 09 September, 2019 12:08:04 PM
                                                                    Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS
                           PEORIA DIVISION

OPERATING ENGINEERS LOCAL                  )
649 ANNUITY TRUST FUND,                    )
                                           )
                    Plaintiff,             )
      vs.                                  )   CASE NO.: 19-
                                           )
NEIDIG EXCAVATING, INC.                    )
                                           )
                    Defendant.             )

                                   COMPLAINT

      NOW COMES the Plaintiff, Operating Engineers Local 649 Annuity Trust Fund,

by its attorney, David W. Stuckel, and for its complaint against the Defendant, Neidig

Excavating, Inc., states as follows:

      1.     This action arises under the laws of the United States and is brought

pursuant to the Employee Retirement Income Security Act of 1974, as amended, 29

USC 1132 and 1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon

the existence of questions arising thereunder, as hereinafter more fully appears.

      2.     The Plaintiff is an employee pension fund under ERISA which conducts

its business within the Central District of Illinois, and in particular Peoria County.

Defendant is an employer under ERISA and the Labor Management Relations Act, 29

USC 185.

      3.     Defendant is obligated to make contributions to the Plaintiff under the

terms of a certain agreement and declaration of trust establishing and outlining the

administration of the Fund and pursuant to the terms of a collective bargaining

agreement adopting the agreement and declaration of trust entered into by Defendant.
       1:19-cv-01299-JES-JEH # 1        Page 2 of 3


      4.     As an employer obligated to make contributions to the Fund, Defendant

is specifically required to do the following:

             a.    To submit to Plaintiff for each month, by the fifteenth (15th)
      day of the month following the month for which the report is made, a
      report stating the names, social security numbers and total hours worked
      in such month by each and every person on whose behalf contributions
      are required to be made by Defendant to Plaintiff, or, if no such persons
      are employed for a given month, to submit a report so stating;

            b.    To remit with the report payment of contributions based
      upon an hourly rate as stated in the applicable collective bargaining
      agreement signed by Defendant;

            c.     To make all of its payroll books, records, tax and unemployment
      reporting forms, and other applicable records available to Plaintiff for the
      purpose of auditing same to determine whether Defendant is making full
      payment as required under the applicable agreements;

             d.    To compensate Plaintiff by way of liquidated damages the
      amount of twenty percent (20%) of any and all contributions which are
      not timely received by Plaintiff for each moth in which contributions are
      due, as specified fully in paragraph 3a. above, together with interest at
      the rate of 9% per annum from the date said contribution was due until
      the date paid;

            e.     To pay any and all costs incurred by Plaintiff in auditing
      Defendant’s records, should it be determined that Defendant was delinquent in
      the reporting or submission of all contributions required of it to be made to
      Plaintiff;

            f.      To pay Plaintiff’s reasonable attorney’s fees and costs necessarily
      incurred in the prosecution of any action to require Defendant to submit records
      for audit or to recover delinquent contributions; and

             g.    To furnish to Plaintiff a bond with good and sufficient surety
      thereon, in an amount acceptable to Plaintiff, to cover future
      contributions due the Plaintiff.


      WHEREFORE, Plaintiffs pray:

      A.     Upon careful review of all records maintained by Plaintiff, and after

application of any and all partial payments made by Defendant, the total sum of

$25,559.72 is due from Defendant to Plaintiff itemized as follows:

                                            2
       1:19-cv-01299-JES-JEH # 1      Page 3 of 3


             a.    $18,189.52 in past due contributions for the period of January 1,
                   2015 to December 31, 2017;

             b.    $3,637.90 in liquidated damages on unpaid contributions;

             c.    $2,767.30 in interest from January 1, 2018, to September 9, 2019,
                   at the rate of 9% per annum; and

             d.    $965.00 in professional fees incurred by Plaintiff for the
                   examination of Defendant’s books and records.

      WHEREFORE, Plaintiffs pray:

      A.     That judgment be entered in favor of Plaintiff and against Defendant in

the total sum of $25,559.72, and:

      B.     That Plaintiff be allowed its reasonable attorney’s fees and court costs

necessarily incurred in this action as specified herein, or as subsequently

determined, all as provided for in the Plan and in ERISA; and

      C.     The Plaintiff have such other and further relief as may be deemed just

and equitable by the Court, all at Defendant’s cost.

                                       Respectfully Submitted,

                                       Operating Engineers Local 649 Annuity
                                       Trust Fund, Plaintiff


                                       BY:     s/David W. Stuckel
                                              DAVID W. STUCKEL




David W. Stuckel
Harvey & Stuckel, Chtd.
101 SW Adams Street, Suite 600
Peoria, IL 61602
(309) 671-4900
dstuckel@hslaw.us


                                          3
